Mr. Presiding Justice Chttraus delivered the opinion of the court. That the downward strain placed upon the side-arm in question by McDonald, by means of the two teams, was a producing cause in the breaking of the side-arm in question is settled as a fact, beyond discussion,- by the evidence in this record: Had the teams been permitted to pull far enough, instead of being stopped, they unquestionably could have broken the side-arm at the time they were pulling, unless the cable itself, the chain or rope by which it was snubbed to the cable from the north or the cable from the north had broken. It may fairly be assumed that the horses used were not light buggy horses. It is undisputed that the sidearm, which appears, to have been in a perfect condition, only had a sustaining power of 2,400 pounds at the particular place where the cable was drawn over the side-arm. While this sustaining power was amply sufficient to sustain all necessary strain required to take slack out of the cable, together with the weight of two linemen working upon the cables, yet it was not so great as to make it impossible for the defendant’s representative in charge of the work, by permitting the two teams to place an excessive strain upon the sidearm, to render the place upon the cables where these two linemen were to do their work an unsafe place in which to work. Unsafety so caused was a risk or hazard entirely independent of and different from the numerous ordinary risks and hazards inherent or obvious in or incidental to the employment in which these linemen were engaged. Defendant’s expert electrical worker, Sanders; testified that when a cable is drawn over a side-arm it is customary to draw it over as close to the pole as possible, as the arm has a greater sustaining strength close to the pole than farther out; and' that it is not usual to “pull” the cable “as hard when it is away out on the arm as when close up to the pole.” This evidence was uncontradicted. In this instance McDonald had the cable drawn over the wire two feet and ten inches from the center of the pole. The excessive strain which broke the side-arm was a direct and proximate cause of the injury to the plaintiff. In occasioning the overstrain McDonald was the direct representative of the defendant company. It is argued that the manner in which McDonald was taking the slack out of the cable was the ordinary and usual manner in which that object was attained. Nevertheless, it appears to us that the jury were justified in arriving at the conclusion that it was negligence on the part of McDonald to subject this perfect side-arm, which would normally carry 2,400 pounds, to such great strain by means of the teams as to make unsafe the place where the linemen were to be sent or might go to do their work. The evidence discloses that sometimes as many as three men were out upon cables doing work at the same time. Life and limb were dependent upon McDonald’s exercising the proper degree of care in taking the slack out of the cable not to overtax the sidearm in question. It is contended Pence was contributorily negligent in going upon the cables while the side-arm was so overtaxed. It is argued that his opportunities were equal to those of McDonald in observing and appreciating the overstrain. It is insisted he could see the strain upon the cable and could put out his hand and feel how taut it was. It is also pointed out that his experience in the occupation was equal to if not greater than that of McDonald. In view of the facts of this case it is immaterial which had the greater experience. McDonald was charged with the duty to see that the side-arm was not overtaxed while he was having the slack taken out of the cable. He was there directing the actions of the drivers of the teams. He was watching the cable as it gradually tightened and signaled the teamsters when it was sufficiently tight. He knew better than any one present what the tension of the cable was. On the other hand Pence, with the other linemen, was at 58th street, or on the way from there to the pole where he was injured, while the cable was being tightened. They came with the tower wagon. The tower must have been lowered in order that that wagon could pass under the railroad viaduct between 58th and 59th streets, which lowering must have taken some time. At all events Pence arrived at the pole in question and found McDonald there waiting. McDonald then gave his directions and Pence immediately proceeded to do his work. Pence clearly did not have the same opportunities as McDonald, up to that point of time, to observe and appreciate the strain upon the cable. It does not appear to us and it evidently did not appear to the jury that by putting out his hand and feeling its tautness Pence could tell the degree of tension so as to know that the side-arm was overtaxed. But it is said the linemen directed the movements of the tower wagon and Pence could have avoided this danger from the overtaxed side-arm by using the tower and extending the extension ladders therefrom; and, it is argued, “Two methods were open to Pence when McDonald directed that this feeder wire be snubbed or made fast, whichever he said, at the pole in question,” one of which methods was safe and the. other dangerous, and, as Pence saw fit to adopt the latter, his injury is therefore the result of his own conduct and defendant is not liable. Undoubtedly the injury is the result of his own conduct in going upon the cables to do his work, if we believe and adopt defendant’s version of the order given by McDonald and disbelieve and reject the plaintiff’s. Upon the evidence herein we do not feel justified, however, in interposing and substituting our own judgment for that of'the jury upon this question of fact. That question was pre-eminently one for the jury. McDonald’s language, adopting his version of what was said, ordering Pence to snub the cable “the same as we had at 58th street,” does not necessarily direct Pence to use the tower to snub this end of the cable as the end at 58th street had been snubbed. The direction given may have referred to the manner, method or kind of snubbing rather than to the place where Pence should stand or be in doing the work of snubbing. Indeed, a slight gesture by McDonald at the time of speaking may have aided his language and conveyed the idea exactly as Pence testified. Furthermore, while the evidence leaves no doubt but that ladders had been used in connection with overhead construction work for years, it by no means tends to show that doing the work Pence and Sharp were doing in the manner in which they did it, by sitting astraddle of the cables, was not also a usual and customary way. It appears that linemen would work by such means or in such manner as they could most conveniently and expeditiously use in doing their work. It is suggested that Pence should have had the tower extended to its full height, placed the wagon as closely as possible to the place where the work was to be done, then had one end of the ladder inserted under one top rail of the tower and laid over the other, so that the ladder would have extended horizontally over the side ■of the wagon, over the sidewalk and under the place where the work was to be done. This, it is said, would have enabled him to have .gone out upon the rungs or ¡sides of the ladder and to have stood or sat in safety "while doing his work and that, when he had finished, Sharp could have done the same south of the pole. By -doing the work in that manner there would have been ¡safety so far as injury from the overtaxing of the side•arm was concerned. It appears to us, however, that not only would it have been more inconvenient and much less expeditious to have done the work in that manner, but other risks or hazards would have been taken, such, for instance, as the possible overbalancing of the wagon or the breaking of the top rail upon the tower. Pence was a man weighing about 215 pounds. Apparently the place upon the cables was a ¡safer place for him to work from. He would, so far as this record discloses, have been perfectly safe upon the cables had not McDonald’s negligence—which was the master’s negligence—intervened. Sanders, defendant’s expert, upon cross-examination testified that when work was so done by means of a ladder the foreman usually sent a man of light weight out upon the ladder to do the work. We find no reason for holding that negligence on the part of Pence contributed in any ■degree to the cause of his injury. We find no merit in the contention that plaintiff assumed the risk of injury from the cause whereby he was injured. Defendant’s contention that there was any pull or ■further strain put upon the cable after plaintiff was upon the cables is overcome by a clear preponderance ■of the evidence. ■ We find the third count sufficient to sustain the judgment and it is therefore unnecessary to consider any ■other. It is strenuously contended that the plaintiff failed to prove the charge in that count that ‘ ‘ The defendant’s said foreman * * * negligently and unnecessarily caused the south end of said cable to be attached and fastened to said wagon.” The contention is that plaintiff failed to prove both that the fastening of the cable to the wagon was an act of negligence and that it was unnecessary. The count goes into detail much more than necessary and contains a great -deal of superfluous matter. It is not drafted as scientifically as it might have been drafted after counsel had become thoroughly familiar with the facts of the cause. The gist of the count, however, is that by negligence the horses and wagon were permitted by McDonald to pull the south end of the cable too hard and too far southward so that too great strain was put upon the arm in question upon which the cable rested and that thereby the injury to the plaintiff was occasioned. This charge, as has been seen, was fully sustained by the evidence. "Whether the fastening of the cable to the wagon was negligence and whether such fastening was unnecessary are matters totally irrelevant and immaterial to the cause of action as presented by the count and the averment of negligence and necessity in that respect is not descriptive of the cause of action which the count presents. The count discloses a cause of action and specifically advises defendant thereof, irrespective of “negligence” or “necessity” in the act of fastening the cable to the wagon. It appears to us that substantial justice has been done by the verdict and judgment and while other contentions of errors than those herein specifically disposed of have been argued, which contentions we have carefully considered, we see no reason for reversing the judgment of the Superior Court. In view of the injuries sustained we do not find the judgment excessive. The judgment will be affirmed. Affirmed.